DETAILED ACTION

Examiner’s Notes
The present application is being examined under the pre-AIA  first to invent provisions.

Remarks
Claims 1-89, 91, 93, 95, 102, and 104-106 are cancelled.
Claim 90 is amended.
Claims 112-116 are new.
Claims 90, 92, 94, 96-101, 103, and 107-116 are pending.


Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed applications, Provisional Application 61/039,806 filed on 03/27/2008, fails to provide adequate support or enablement in the manner provided by the first 
	The prior-filed applications, Provisional Application 61/039,806 filed on 03/27/2008, does not support the recitation “the antireflection coating comprising: two bottom layers made of titanium oxide; three middle layers made of co-sputtered silicon oxide and titanium oxide; and two top layers made of slanted silicon oxide nanorods, the slanted silicon oxide nanorods are randomly arranged, tilted along the same direction, have a diameter of 20- 30nm, and have a rod-to-rod spacing of 50-100nm” as recited in the instant claim 90 including the dependent claims, and “the antireflection coating comprising: two bottom layers made of titanium oxide; three middle layers made of co-sputtered silicon oxide and titanium oxide; and two top layers made of slanted silicon oxide nanorods, the slanted silicon oxide nanorods are randomly arranged, have a diameter of 20-30nm, and have a rod-to-rod spacing of 50-100nm” as recited in the instant claim 112 including the dependent claims.
	Therefore, instant claims 90, 92, 94, 96-101, 103, and 107-116 are not entitled to the priority benefit of the prior application, Provisional Application 61/039,806 filed on 03/27/2008.  The instant claims 90, 92, 94, 96-101, 103, and 107-116 will be examined as though its effective filing date is 05/19/2008, the filing date of the Provisional Application 61/054,289 filed on 05/19/2008.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 112-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 112 recites “the slanted silicon oxide nanorods are randomly arranged” in lines 6-7, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 3B do not support “randomly arranged”.  All claims which depend on clam 112 are rejected by virtue of dependency.  Appropriate correction is required.
Claim 114 recites “wherein the antireflection coating further comprises a barrier layer located between the two top layers made of slanted silicon oxide nanorods”, which is not supported by the specification or previously presented claims.  Based on the Applicant’s specification, Fig. 3B do not support the recitation.  Appropriate correction is required.


Response to Arguments
	Applicant's arguments filed on 12/15/2020 have been fully considered, but they are moot in view of the new ground(s) of rejection.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726